Appeal from a judgment of the Wyoming County Court (Michael F. Griffith, J.), rendered March 23, 2004. The judgment convicted defendant, upon a jury verdict, of aggravated harassment of an employee by an inmate.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of aggravated harassment of an employee by an inmate (Penal Law § 240.32). Defendant has failed to preserve for our review his sole contention that the evidence is legally insufficient to support the conviction (see People v Hines, 97 NY2d 56, 61 [2001], rearg denied 97 NY2d 678 [2001]; see also People v Sweeney, 15 AD3d 917 [2005]). In any event, *1102we reject that contention (see People v Pysadee, 1 AD3d 959, 960 [2003], lv denied 2 NY3d 744 [2004]; see also People v Burkett, 12 AD3d 1196, 1197 [2004], lv denied 4 NY3d 762 [2005]; People v Moore, 308 AD2d 599, 600 [2003], lv denied 1 NY3d 576 [2003]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Scudder, J.P., Kehoe, Smith, Pine and Hayes, JJ.